DETAILED ACTION

Claims 1-32 are pending.

Applicant’s arguments, see pages 3-7, filed 02/17/2021, with respect to claims 1-32 have been fully considered and are persuasive.  The following has been withdrawn.

The objection to the abstract regarding the “title” on top of the invention is withdrawn.

The rejection to claims 1-6, 9-19, 31 and 32 under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US 20150347396) is withdrawn in view in new found prior art.

The rejection to claims 7, 8 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US 20150347396) and further in view of Pleynik (US 20160059412) is withdrawn in view in new found prior art.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).





Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-19, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US 20160247370).

As per claims 1, 31 and 32, Lamb et al. (US 20160247370) teaches the concept of a system and an associated method having cloud computer system  for controlling a plurality of remote devices  to perform a task (see Fig. 4, element 406 and par. [0010], wherein having one more remote device falls under design choice) comprising: a cloud server (see par. [0010], wherein the remote server has been taken as cloud server) including a cloud based operating system comprising a plurality of stored objects in a computer memory (see Fig. 3, element 302, par. [0007]), the stored objects comprising: commands (see par. [0022]) to be performed by a plurality of remote devices in 
.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 2, Lamb et al. teaches wherein each remote device executes one instruction (see par. [0022]) from the local server at a time and multiple remote devices (see Fig. 4, element 406 and par. [0010], wherein having one more remote device falls under design choice) execute instruction (see par. [0022])s from the local server in parallel (having server in parallel falls under design choice).

As per claim 3, Lamb et al. teaches wherein the commands are natural language expressions corresponding to one or more device specific operations 

As per claim 4, Lamb et al. teaches wherein the commands are mapped to one or more operations for a particular device (see par. [0022], apply the command in one or more device in the system falls under design choice).

As per claim 5, Lamb et al. teaches wherein the commands are mapped to one or more device specific operations executable by one or more remote devices (see par. [0022] as noted above) to perform one or more device specific processes (see Fig. 4, element 406 and par. [0010], wherein having one more remote device falls under design choice).

As per claim 6, Lamb et al. teaches wherein the commands are mapped to a particular device, a particular device specific operation, and one or more parameters for the device specific operation (see par. [0022] as noted above).

As per claim 9, Lamb et al. teaches wherein the instructions (see par. [0022]) generated by the cloud server (see par. [0010], wherein the remote 

As per claim 10, Lamb et al. teaches wherein one or more remote devices are specified as sharable (see Fig. 4, element 406 and par. [0010], wherein having one more remote device falls under design choice), and wherein the instructions (see par. [0022]) from the cloud server (see par. [0010], wherein the remote server has been taken as cloud server) indicate remote devices that are sharable (see Fig. 4, element 406 and par. [0010], wherein having one more remote device falls under design choice), wherein when a first remote device specified as sharable is inactive during a first job corresponding to first instructions (see par. [0022]) from the cloud server (see par. [0010], wherein the remote server has been taken as cloud server), the local server distributes an instruction (see par. [0022]) to the first remote device from a second job corresponding to second instructions (see par. [0022]) from the cloud server (see par. [0010], wherein the remote server has been taken as cloud server).



As per claim 12, Lamb et al. teaches wherein the cloud server (see par. [0010], wherein the remote server has been taken as cloud server) stores information specifying whether or not a remote device is sharable (such limitation does not have any patentable weight since purpose of the cloud is to share information/data remotely).

As per claim 13, Lamb et al. teaches wherein a result of a first command modifies parameters associated with a subsequent command (see par. [0022]).

As per claim 14, Lamb et al. teaches wherein the cloud server (see par. [0010], wherein the remote server has been taken as cloud server) further stores production recipes specifying a plurality of ingredients, wherein the ingredients are stored in a first plurality of the remote devices, wherein the 

As per claim 15, Lamb et al. teaches wherein the cloud server (see par. [0010], wherein the remote server has been taken as cloud server) further stores production recipes comprising steps stored in the cloud server (see par. [0010], wherein the remote server has been taken as cloud server), wherein the steps are natural language descriptions of a particular portion of a process for producing the product (such limitation food production does not have any patentable weight for it is well-known as seen in Oleynik for instance).

As per claim 16, Lamb et al. teaches wherein the production recipe steps stored in the cloud server (see par. [0010], wherein the remote server has been taken as cloud server) are associated with a priority, wherein the priorities of different steps of a particular production recipe are different and control the order that the local server distributes instruction (see par. [0022])s to each device, wherein the priority is stored in the instruction (see par. 

As per claim 17, Lamb et al. teaches wherein the cloud server (see par. [0010], wherein the remote server has been taken as cloud server) further stores a plurality of mappings associating recipe steps with particular remote devices and one or more device specific operations (see Fig. 4, element 406 and par. [0010], wherein having one more remote device falls under design choice).

As per claim 18, Lamb et al. teaches wherein a plurality of mappings associate particular devices in a cluster of remote devices with ingredients (see Fig. 4, element 406 and par. [0010], wherein having one more remote device falls under design choice), wherein the ingredients are components of a product being produced by execution of the instructions (see par. [0022]) across the remote devices in the cluster (see Fig. 4, element 406 and par. [0010], wherein having one more remote device falls under design choice).

As per claim 19, Lamb et al. teaches wherein one or more remote devices (see Fig. 4, element 406 and par. [0010], wherein having one more remote device falls under design choice) are associated with a place data element 

Claims 7, 8 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. and further in view of Zalewski et al. (US 20200118400).

As per claim 7, 8 and 20-30, Zalewski et al. (US 20200118400) teaches in combaination with Lamb et al. the imitation of at least one remote device is a robotic system (see Figs. 1A, 1B and pars. [0212 and 0213]); distribution of instructions alternates between sending an instruction to a robotic system (see pars. [0212 and 0213]); data element providing a physical position of a particular remote device for interaction with a robotic system (see par. [0216]); wherein a robotic system moves an item between physical interfaces (see Fig. 1A and pars. [0212 and 0213]) of a first plurality of the remote devices (see par. [0217]); robotic system are coupled to a local server over a network, and the local server coordinates movement of the item by the robotic system (see par. [0231]); after the robotic system places the item in a particular physical interface for receiving the item; powdered food item, a granulated food item, a cut food item, or a liquid food item (see par. [0271]); a robotic system having a maximum reach, and a delivery system; wherein the maximum reach of  powdered food item, a granulated food item, a cut food item, or a liquid food item; a robotic system having a maximum reach, and a delivery system; wherein the maximum reach of the robotic system extends over a first portion of a counter, and wherein a second portion of the counter is outside the maximum reach of the robotic system, wherein the robotic system places completed items at a first predetermined position on the counter inside the maximum reach, and wherein a delivery mechanism moves the completed items from inside the maximum reach to outside the maximum reach to a second predetermined position (see Fig. 4 and pars. [0374-0383]); the robotic system to place a completed item in a first predetermined position on a counter within a reach of the robotic system, and the delivery system to move the completed item from the first predetermined position to a second predetermined position outside the reach of the robotic system (see Fig. 4 and pars. [0374-0383] as noted above); a robotic system, and a delivery system for moving an automatically produced food product from a first position on a counter within a reach of the robotic system to a second position on the counter outside the reach of the robotic system (see Figs. 1A, 1B); food ingredients to particular devices (having food ingredients is well-known feature that can be used by design choice in combination of art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce into the teachings of Lamb et al., with the robot as taught by Zalewski et al., because this 

As per claim 23, Lamb et al. teaches wherein the components are one or more of a, and the remote devices include a plurality of dispensers (see Fig. 4, element 406 and par. [0010], wherein having one more remote device falls under design choice).

As per claim 28, Lamb et al. teaches wherein the plurality of remote devices (see Fig. 4, element 406 and par. [0010], wherein having one more remote device falls under design choice) and the local server are a food production kiosk (having food production kiosk is well-known feature that can be used by design choice in combination of art).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale


			



/McDieunel Marc/
Primary Examiner, Art Unit 3664B